UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-4632


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

DONTE LUTHER WILLIAMSON, a/k/a Luther Doneta Williamson, a/k/a D Will,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. N. Carlton Tilley, Jr., Senior District Judge. (1:14-cr-00433-NCT-8)


Submitted: April 4, 2019                                          Decided: April 9, 2019


Before NIEMEYER and HARRIS, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Sophia L. Harvey, LIAO HARVEY PC, Winston-Salem, North Carolina, for Appellant.
Sandra Jane Hairston, OFFICE OF THE UNITED STATES ATTORNEY, Greensboro,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Donte Luther Williamson appeals the district court’s judgment revoking his

supervised release and sentencing him to concurrent terms of 12 months in prison.

Williamson’s attorney has filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967), in which she concludes that there are no meritorious grounds for appeal.

Although advised of his right to file a pro se supplemental brief, Williamson has not filed

one. The Government has declined to file a response brief. We affirm.

       A court may revoke supervised release if it “finds by a preponderance of the

evidence that the defendant violated a condition of supervised release.”        18 U.S.C.

§ 3583(e)(3) (2012).   We review a district court’s revocation decision for abuse of

discretion.   United States v. Padgett, 788 F.3d 370, 373 (4th Cir. 2015).        Because

Williamson admitted all the charged violations, the district court did not abuse its

discretion when it revoked his supervised release.

       “A district court has broad, though not unlimited, discretion in fashioning a

sentence upon revocation of a defendant’s term of supervised release.” United States v.

Slappy, 872 F.3d 202, 206 (4th Cir. 2017). Accordingly, when we review a revocation

sentence, we “take[] a more deferential appellate posture concerning issues of fact and

the exercise of discretion than reasonableness review for guidelines sentences.” United

States v. Moulden, 478 F.3d 652, 656 (4th Cir. 2007) (internal quotation marks omitted).

“We will affirm a revocation sentence if it is within the statutory maximum and is not

‘plainly unreasonable.’” United States v. Webb, 738 F.3d 638, 640 (4th Cir. 2013)

(quoting United States v. Crudup, 461 F.3d 433, 438 (4th Cir. 2006)).

                                            2
       “To consider whether a revocation sentence is plainly unreasonable, we first must

determine whether the sentence is procedurally or substantively unreasonable.” Slappy,

872 F.3d at 207. In making this determination, “we follow generally the procedural and

substantive considerations that we employ in our review of original sentences, . . . with

some necessary modifications to take into account the unique nature of supervised release

revocation sentences.” Crudup, 461 F.3d at 438-39. Thus, a revocation sentence is

procedurally reasonable if the district court adequately explains the chosen sentence after

considering the Sentencing Guidelines’ Chapter Seven policy statements and the

applicable statutory sentencing factors. See United States v. Thompson, 595 F.3d 544,

546-47 (4th Cir. 2010). A revocation sentence is substantively reasonable if the court

“sufficiently state[s] a proper basis for its conclusion that” the defendant should receive

the sentence imposed. Crudup, 461 F.3d at 440. “Only if we find a revocation sentence

unreasonable do we consider whether it is ‘plainly’ so, relying on the definition of ‘plain’

used in our ‘plain’ error analysis[,]” i.e., “clear” or “obvious.” Slappy, 872 F.3d at 208

(internal quotation marks and brackets omitted).

       Applying these standards, we conclude that Williamson’s within-policy statement

range sentence is neither procedurally nor substantively unreasonable, and therefore is

not plainly unreasonable.     The district court heard the parties’ arguments, allowed

Williamson to allocute, and sentenced Williamson to concurrent 12-month terms that

were within the statutory maximum and at the low end of the properly-calculated policy

statement range. We discern no reason to question the reasonableness of Williamson’s

sentence.

                                             3
      In accordance with Anders, we have reviewed the entire record in this case and

have found no meritorious issues for appeal. We therefore affirm the district court’s

judgment. This court requires that counsel inform Williamson, in writing, of the right to

petition the Supreme Court of the United States for further review.        If Williamson

requests that a petition be filed, but counsel believes that such a petition would be

frivolous, then counsel may move in this court for leave to withdraw from representation.

Counsel’s motion must state that a copy thereof was served on Williamson. We dispense

with oral argument because the facts rand legal contentions are adequately presented in

the materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            4